        Case: 3:19-cv-00887-bbc Document #: 57 Filed: 05/24/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

FRANKLIN KLEIN,

        Plaintiff,
                                                    Case No. 19-cv-887-bbc
   v.

CINDY O’DONNELL, BRAD HOMPE,
LINDA ALSUM, JODI DOUGHERTY,
PAULINE HULSTEIN, DR. LILY LIU,
AMANDA KRAGNESS,
TAMMY S. MAASEN, CHRIS BUESGEN,
L. KRISTINE PRALLE, KEVIN GARCEAU,
WADE PULHAM and ANTHONY HENTZ,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                   5/24/2021
        Peter Oppeneer, Clerk of Court                        Date
